IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-41257
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

LION SARMIENTO,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                     USDC No. 9:00-CR-11-ALL
                       --------------------
                           June 14, 2001

Before WIENER, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Lion Sarmiento appeals his sentence following a guilty-plea

conviction for possession of a firearm by a convicted felon in

violation of 18 U.S.C. § 922(g)(1).   Sarmiento argues that the

district court erred in increasing his base offense level by four

levels pursuant to U.S.S.G. § 2K2.1(b)(5).

     Section 2K2.1(b)(5) provides for a four-level sentencing

increase “[if] the defendant used or possessed any firearm or

ammunition in connection with another felony offense . . . .”

The district court found that Sarmiento sold marijuana to

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-41257
                                -2-

undercover police officers in his home, and that law enforcement

agents subsequently found two functional firearms, ammunition for

those firearms, and a large quantity of marijuana in Sarmiento’s

home.   Although the firearms and the large quantity of marijuana

were located in different rooms of the house, the firearms “were

possessed” by Sarmiento and “could have been used to facilitate”

his drug-related activities.    United States v. Armstead, 114 F.3d

504, 512 (5th Cir. 1997) (citing United States v. Condren, 18

F.3d 1190, 1194-98 (5th Cir. 1994)).   Therefore, the district

court did not err in increasing Sarmiento’s base offense level

under U.S.S.G. § 2K2.1(b)(5).   Accordingly, the district court’s

judgment is

     AFFIRMED.